Delaplaine, J.,
delivered the opinion of the Court.
Robert Johnson, a prisoner in the Maryland Penitentiary, is applying here for leave to appeal from the refusal of a writ of habeas corpus.
Petitioner alleges that he was arrested in July, 1955, on the charge of attempt to commit burglary. He gave to the police the fictitious name of Robert Johnson as his name, because he had escaped from the Penitentiary and he did not want his identity known.
Petitioner further alleges that his case came on for trial in the Criminal Court of Baltimore on August 16, 1955, and that while he was on the stand an Assistant State’s Attorney “sprang a surprise on him by suddenly asking him about his true identity.” Petitioner was actually Fritzie C. Myers, an escaped prisoner. The case was continued until the next day, when petitioner again took the stand. He was found guilty and was sentenced to the Penitentiary for a term of four years, this sentence to run concurrently with his previous sentence.
First. Petitioner contends that he did not change his plea to guilty, and that no verdict was rendered by the Court. This contention must be rejected, as the docket *645entries show that the Court rendered a verdict of guilty.
Second. Petitioner contends that his past record was not read correctly by the Assistant State’s Attorney. He contends that the Assistant State’s Attorney stated that he had served four consecutive years, whereas he had been given two 2-year sentences to run concurrently. However, he heard the statement and made no objection to it at the trial of the case.

Application denied, with costs.